Citation Nr: 0704024	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  04-03 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from November 1946 to May 
1967. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran's claims file was 
subsequently transferred to the RO in Atlanta, Georgia.

In December 2006, the veteran presented oral testimony at a 
hearing held at the RO before the undersigned Veterans Law 
Judge, a transcript of which has been associated with the 
veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.

Although the RO has sent VCAA letters to the veteran 
concerning his hearing-loss claim and other issues not on 
appeal, the RO did not send a letter to the veteran which 
complies with the notice provisions of the VCAA as to the 
issue of entitlement to service connection for tinnitus.  The 
Board notes that the claim of service connection for tinnitus 
is a separate claim from the claim of service connection for 
bilateral hearing loss and that, therefore, the May 2002 VCAA 
letter addressing service connection for bilateral hearing 
loss does not comply with the VCAA as to the claim of service 
connection for tinnitus.  The Board has been prohibited from 
itself curing this defect.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

VA medical records reveal a diagnosis of hearing loss 
disability per 38 C.F.R. § 3.385 (2006), and military retiree 
medical records show a diagnosis of tinnitus in 1970's.  
Hickson element (1) has therefore arguably been met.  With 
respect to in-service incurrence of injury, the veteran has 
asserted that he had hazardous noise exposure in service from 
working in or near the flight line.  The veteran's service 
personnel records show that he had various supply-related 
duties, which could have required working in or near the 
flight line.  In-service incurrence of injury, that is to say 
hazardous noise exposure, has been shown to be sufficient to 
satisfy Hickson element (2).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in situations in which there is 
competent evidence of a current disability and evidence 
indicating an association between the claimant's disability 
and his active service, under 38 U.S.C.A. § 5103A VA is to 
obtain a medical opinion as to whether there is a nexus 
between that disability and his active service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  

In light of the current diagnosis of hearing loss and 
tinnitus and evidence showing possible in-service noise 
exposure, the Board believes that a medical examination to 
determine the etiology of any hearing loss and tinnitus is 
necessary.

In a February 2004 VA Form 9, the veteran reported that he 
had submitted all documentation that he had regarding 
treatment as a military retiree at military facilities in the 
Panama Canal Zone for tinnitus and hearing loss.  The veteran 
submitted treatment records from Howard Air Force Base from 
1973 to 1975.  At the hearing, the veteran testified that 
while he was working in the Panama Canal Zone, he was treated 
at Albrook Air Force Base and at Gorgas Army Hospital and 
that he worked in the Panama Canal Zone from 1972 to 1980 and 
from 1983 to 1985.  Hearing transcript, pages 5-6.  He also 
said that he initially complained of hearing loss in October 
or November 1967 during military-retiree treatment at Scott 
Air Force Base in Illinois.  A search for additional 
military-retiree records is necessary.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  A VCAA letter addressing the issue of 
service connection for tinnitus must be 
provided to the veteran, with a copy to 
his representative.

2.  VBA should contact the National 
Personnel Records Center (NPRC) and 
attempt to obtain records regarding the 
veteran's military-retiree treatment at 
Scott Air Force Base in Illinois from 
October 1967 to November 1967 and at 
Albrook Air Force Base and Gorgas Army 
Hospital in the Panama Canal Zone from 
1972 to 1980 and from 1983 to 1985.  VBA 
should document all efforts to obtain 
military-retiree records.  If NPRC needs 
additional information from the veteran 
to facilitate a search, VBA should ask 
the veteran to provide such information.  
Any obtained military-retiree records 
should be associated with the veteran's 
claims file.

3.  VBA should schedule the veteran for 
an audiological examination to determine 
the existence and etiology of any hearing 
loss and tinnitus.  The audiologist 
should provide an opinion as to whether 
any hearing loss and tinnitus found are 
as least as likely as not related to the 
veteran's military service, including in-
service noise exposure.  The examiner 
should provide an explanation for any 
opinion rendered.  The report of the 
audiological examination should be 
associated with the veteran's VA claims 
folder. 

4.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the issues on 
appeal.  If the decision remains 
unfavorable to the veteran, in part or in 
whole, a supplemental statement of the 
case (SSOC) should be prepared.  The 
veteran and his representative should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


